Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments filed on 10/07/2021 are accepted. Claims 44 and 57 are amended.
Response to Arguments
3)	Applicant’s arguments, see section titled “Claim Objections”, filed 02/23/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 57 has been withdrawn. 
Applicant’s arguments, see section titled “35 USC 103 Rejection”, filed 02/23/2021, in combination with the newly amended claim 44 filed 10/07/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 44-48, 57, and 59-61 as being unpatentable over Jenema et al. (U.S. PGPUB 20150257979), hereinafter Jenema, in view of Buckley et al. (U.S. Patent No. 6109100), hereinafter Buckley; and of claim 54 as being unpatentable over Jenema 
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shan Liao (Reg. No. 76856) on 11/05/2021.
The application has been amended as follows: 
Claims 1-5, 11-19, 23-27, 33-41, 55-56, and 58 are cancelled
Claim 44, line 16, “the mouth” is amended to “a mouth”
Allowable Subject Matter
5)	Claims 44-48, 54, 57, and 59-61 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is Jenema. While Jenema teaches:
	a device (Fig. 7; 700) for metered dosing of supplement material to infants [Paragraphs 0024-0025], comprising:
		a reservoir (Fig. 8; 370);
		an oral applicator tip (Fig. 7; 112) including a conduit [Paragraph 0045] between the reservoir and an aperture (Fig. 7; 114);

		a supplement metering unit (Fig. 8; 374) affixed to the conduit;
a controller (Fig.8; 712) including a timer and with a reversible mechanical interface (Fig. 8; 720a/b), the reversible mechanical interface attached to the timer; and
		a switch (Fig. 7; 730) positioned for use by the caregiver, the switch including an interface to the controller;
	Jenema fails to teach a user interface mechanism; a pacifier affixed to the reservoir, the pacifier including a nipple with the conduit between the reservoir and the aperture positioned at the distal region of the nipple; the supplement metering unit being positioned at the distal region of the nipple; the timer being configured to connect the pressure applicator to the user interface mechanism only at predetermined time intervals; and wherein the reservoir, the supplement metering unit, the pressure applicator, the controller and the switch are of a size and shape for a child to maintain the nipple in a mouth of the child while using the pacifier device.
	Combination of Jenema with Buckely resolves the lack of a pacifier with a nipple, but still fails to teach the supplement metering unit being positioned at the distal region of the nipple.
The structure of the supplement metering unit being positioned at the distal region of the nipple imparts a novel and non-obvious function of the claimed invention; namely, to allow for the supplement material flowing through the conduit can exit through the supplement metering unit - as noted by Applicant in Page 20, lines 2-5 of the Specification, as originally filed.

Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783